Examiner Comment and Reasons for Allowance 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 4/30/2021 after final response.  In view of the applicant's after final amendments which have been approved for entry, all objections to the specification have been withdrawn, as well as, all Section 112(b) rejections.   
Drawings
The drawings are objected to because the Fig. 6 positioning of the particles requires, e.g., particle P(2), to be present in all three layers and the Fig. 6 layer identification is a single line which inadequately identifies anything more than a center of the related layer.  The applicant’s argument in the above-reference reply does not address the examiner’s stated issues with the manner in which the layers are drawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  See “Allowable Subject Matter” in the final rejection mailed 1/8/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 361-232-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676